EW_I[_ED

"‘?""R 1 1 2012
CIerk, U. ,; ~ .
UNITED STATES DISTRICT COURT courts fm  ll Bankrum
FOR THE DISTRICT OF COLUMBIA ct of C°'U
Sylvester L. Monroe, )
)
Petitioner, )
)
v_ ) Civil Action No. 61 1 _ 1

, 1,. 1558
District of Columbia et al., )
)
Respondents. )

MEMORANDUM OPINION

Petitioner, proceeding pro se, is an inmate at the District of Columbia Jail seeking
issuance of a writ of habeas corpus presumably under 28 U.S.C. § 2241. He claims that the
District of Columbia’s supervised release statute, D.C. Code § 24-403.01, violates the separation
ofpowers doctrine. See Geraghly v. U.S. Parole Comm’n, 719 F.Zd 1199, 1210 (3rd Cir. 1983)
(observing that "the doctrine of separation of powers is inferred from the fact that the legislative,
executive, and judicial functions are described in three separate articles of the Constitution.").
Plaintiff posits that the statute "gives the U.S. Parole Commission . . . the same power as is
vested in the courts [and that] such usurpation of power is forbidden by the Constitution
[because] the executive branch is not allowed to encroach on the authority of the judicial branch
of the Federal Goverenment."' Pet. at 5.

"A court . . . entertaining an application for a writ of habeas corpus shall forthwith award

the writ or issue [a show cause] order . . ., unless it appears from the application that the

' In a separate handwritten portion of the form petition, petitioner claims that he was
denied a timely parole revocation hearing but he identifies this claim only in the context of it
having been the subject of a previously filed action. See Pet. at 3 1111 6-7. Petitioner has not listed
that claim in the instant petition as a ground for relief, see id. at 5, and the Court has not
considered it as such.

applicant or person detained is not entitled thereto." 28 U.S.C. § 2243. The extraordinary
remedy of habeas corpus is available to District of Columbia prisoners if the prisoner shows that
he is "in custody in violation of the Constitution or laws or treaties of the United States." 28
U.S.C. § 2241(0)(3).

Because the District's parole and supervised release statutes govern the execution of a
judicially imposed sentence, several judges of this Court have determined that "[t]he Parole
Commission does not exercise a judicial function and its decisions do not violate the separation
of powers." Montgomery v. U.S. Parole Comm'n, Civ. Action No. 06-2133 (CKK), 2007 WL
1232190, at *2 (D.D.C. Apr. 26, 2007) (citing cases); accord Leach v. U.S. Parole Comm'n, 522
F. Supp. 2d 250, 251 (D.D.C. 2007) (Sullivan, J.); Hammett v, U.S. Parole Comm'n, Civ. Action
No. 10-0442 (JDB), 2010 WL 1257669, at *l (D.D.C. Apr. 2, 2010) (observing that "[t]his
argument, and similar separation of powers arguments, have been raised often and rejected each
time."); see also Smallwood v. U.S, Parole Comm ’n, 777 F. Supp. 2d 148, 150 (D.D.C. 201 1)
(Boasberg, J.) ("Proceedings pertaining to parole and supervised release are not part of a criminal
prosecution [but] [r]ather . . . are separate administrative matters . . . . The [Commission],
therefore, exercises no judicial function, and its decisions do not violate the separation of powers
doctrine.") (citing cases).

The instant petition presents no grounds for departing from the foregoing decisions and

therefore will be denied. A separate order of dismiss

Uhited Stzl,tes District Judge

  
 
 

\- emorandum Opinion.